DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 07/25/2022. Claims 1-20 remain pending in this application.
The objection to the specification (abstract being more than 150 words) has been withdrawn in light of the amendment made to the abstract.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 11-20 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim limitations of: 
“obtaining input data from a patient device associated with a patient, the input data including free text data generated by the patient; 
analyzing the input data to determine whether the input data meets predetermined relevancy criteria; and 
based on the comparison data, performing at least one of the following curation operations: 
adding the input data to the clinically curated database when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently different from the clinical data; 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data; and 
taking no action when it is determined that the input data does not meet predetermined relevancy criteria.” of 1 and 11 correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic processors and generic memory devices does not take the claims out of the methods of organizing human interactions grouping. 
Dependent claims also recite limitations that are directed to an abstract idea of certain methods of organizing human activities, such as, claims 2 and 12 recite “analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur”, claims 3 and 6 recite “when the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations further comprise executing a mechanism of action to address the adverse event”, claims 4 and 14 recite “the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur”, claims 5 and 15 recite “the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has occurred or is going to occur and the alert providing instructions to the call center to contact the patient via the patient device”, claims 6 and 16 recite “the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event”, claims 10 and 20 recite “the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry”. 
These limitations correspond to certain methods of organizing human activity, in particular, managing personal behavior or relationships or interactions between people (user following rules and instructions). The user (a medical professional) obtaining and analyzing data in order to determine relevancy and also a likelihood of an adverse event, then merging data in order to provide alerts to a healthcare provider and a call center. The user follows rules and instructions to implement these steps. Also, another user (patient) inputs data into a patient device, therefore the input data can be analyzed. 
Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a data processing hardware”, “a memory hardware”, “one or more processors”, “using one or more processors to analyze and compare the obtained data”, “using one or more processors to merge the input data with the clinical data, assigning risk assessment value to the input data, sending alerts,…”. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing input data based on a predetermined criteria) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The current specification recites “FIG. 7 is schematic view of an example electronic device 700 (e.g., a computing device) that may be used to implement the systems and methods described in this document. The electronic device 700 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers.” In par. 74, therefore generic computing devices.
Claims have been amended now to recite the additional element of “vectorizing, via the one or more processors, the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data”. This additional element corresponds to a software element, which does not qualify as “practical application” since this element is merely invoked as a toll to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite the additional elements of “analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence”-claims 7/17, “the artificial intelligence is supervised by a healthcare professional.”-claims 8/18 and “the artificial intelligence includes unsupervised machine learning”-claims 9/19. The current specification recites “Analyzing the input data and comparing the input data to the clinical data may be performed by implementing artificial intelligence. The artificial intelligence may be supervised by a healthcare professional. The artificial intelligence may include unsupervised machine learning.” In par. 21 and “…analysis and/or comparison may be conducted by artificial intelligence and/or machine learning (supervised or unsupervised)” in par. 58-59. The artificial intelligence/unsupervised machine learning is used in the application in “apply it” level. Mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the analyzing/comparing and adding/merging steps amount to no more than mere instructions to apply the exception using a generic computer component. Also, using an artificial intelligence/unsupervised machine learning are directed to applying the exceptions using a generic computing device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims have been amended now to recite the additional element of “vectorizing, via the one or more processors, the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data”. In particular, vectorizing clinical data is a well-understood, routine and conventional activity in the field as evidenced by Higgins (US 20140046696 A1) as applied as the additional prior art reference. In particular, Higgins teaches “…receiving at a semantic ontology processor a set of patient specific input data in the form of unstructured data including clinical narratives, written prescriptions, or notes written in free text; processing the unstructured data through a series of steps including filtering the data (for detection and correction of errors)…converting the data into three dimensional vector space in the form of a three dimensional graph (tri-graph); extracting from the processed patient data a set of clinical variables associated with the psychiatric disorder; applying a pre-trained machine learning algorithm to the set of clinical variables wherein the machine learning algorithm is operative to identify the set of variables and associations that are meaningful for classification; and outputting via the learning machine the most probable classification of the patient-specific unstructured data as a second pattern classification set in the form of a three dimensional graph (tri-graph).” in par. 46. Well-understood, routine and conventional activities are sufficient to amount to significantly more than the judicial exception.
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soyao et al. (hereinafter Soyao) (US 2015/0216413A1) in view of Higgins et al. (hereinafter Higgins) (US 20140046696 A1).
Claim 1 has been amended now to recite a system for training a clinically curated database comprising: 
data processing hardware (Soyao teaches “at least one processor configured: receive at least one characteristic of the patient, the at least one characteristic comprising a health condition of the patient; providing at least one computer application for access by the patient by way of the Social networking plat form, the at least one computer application selected from the library of computer applications based on the at least one characteristic of the patient;…” in par. 17); and 
memory hardware in communication with the data processing hardware (Soyao teaches “a data storage system” in par. 41 and “non-transitory computer readable medium that bears computer usable instructions for one or more processors.” In par. 44), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
obtaining input data from a patient device associated with a patient, the input data including free text data generated by the patient (Soyao teaches “input devices” in par. 74 and 67, “the journal widget asks a patient 18 to enter his/her thoughts and feelings in a guided journal. The patient may pick from a list of Suggested topics, or enter text freely…” in par. 90 and “…Health Quests 26a-26c (corresponding to one or more widgets) are presented to a patient 18…” in par. 97); 
analyzing the input data to determine whether the input data meets predetermined relevancy criteria (Soyao teaches “a system configured to collect and analyze patient data, e.g., reflective of a patient’s health condition.” in par. 61). 

Soyao teaches:
comparing the input data to clinical data in a clinically curated database to generate comparison data (Soyao teaches “database(s) or file system(s), or using multiple devices or groups of storage devices distributed over a wide geographic area and connected via a network (which may be referred to as "cloud services”).” In par. 71, “The system may analyze the collected data to generate insights relating to patient health.” In par. 61, par. 79), and based on the comparison data, performing at least one of the following curation operations: 
adding the input data to the clinically curated database when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently different from the clinical data (Soyao teaches “collect and analyze patient data, e.g., reflective of a patient’s health condition… The system may analyze the collected data to generate insights relating to patient health.” in par. 61); 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data (Soyao teaches “collect and analyze patient data, e.g., reflective of a patient’s health condition… The system may analyze the collected data to generate insights relating to patient health. Such insights may include, for example, insights regarding patient behaviour (e.g., adherence to drug regimens, moods, selection of particular brands of pharmaceuticals, etc.). The insights may be used to influence a patient’s behaviour (e.g., to promote adherence to a drug regime, to lift mood, etc. which may in turn promote self-care.),” in par. 61); and 
taking no action when it is determined that the input data does not meet predetermined relevancy criteria (Soyao teaches “The adherence data can be tracked by application 100 and further processed by platform 14 to correlate the data with other metrics such as activity level, quest selection, doctor visits, and so on.” In par. 138).

But, Soyao fails to expressly teach “vectorizing the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data” and “based on the comparison data, performing at least one of: adding or merging the input data or taking no action depending on the similarity/predetermined relevancy criteria”. However, this feature is well known in the art, as evidenced by Higgins.
In particular, Higgins teaches “…the method further comprises receiving at a semantic ontology processor a set of patient specific input data in the form of unstructured data including clinical narratives, written prescriptions, or notes written in free text; processing the unstructured data through a series of steps including filtering the data (for detection and correction of errors), sorting the data, for example through higher order labeling and indexing, to partition the data that can be used for pattern recognition, tokenization of the data, and lexicon verification against a standard collection of medical terms, for example SNOMED CT and ULMS, as defined herein below; converting the data into three dimensional vector space in the form of a three dimensional graph (tri-graph); extracting from the processed patient data a set of clinical variables associated with the psychiatric disorder; applying a pre-trained machine learning algorithm to the set of clinical variables wherein the machine learning algorithm is operative to identify the set of variables and associations that are meaningful for classification; and outputting via the learning machine the most probable classification of the patient-specific unstructured data as a second pattern classification set in the form of a three dimensional graph (tri-graph).” in par. 46. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Higgins with the motivation of outputting most probable classification of the patient-specific data (Higgins; par. 46).

Claim 2 recites the system of claim 1, wherein the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100…” in par. 97, par. 206-207).

Claim 3 recites the system of claim 2, wherein when the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations further comprise executing a mechanism of action to address the adverse event (Soyao; par. 161).

Claim 4 recites the system of claim 3, wherein the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).

Claim 5 recites the system of claim 3, wherein the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has occurred or is going to occur and the alert providing instructions to the call center to contact the patient via the patient device (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).

Claim 6 recites the system of claim 3, wherein the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).

Claim 7 recites the system of claim 1, wherein analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 8 recites the system of claim 7, wherein the artificial intelligence is supervised by a healthcare professional (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 9 recites the system of claim 7, wherein the artificial intelligence includes unsupervised machine learning (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 10 recites the system of claim 1, wherein the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry (Soyao; par. 81, 322).

Claim 11 has been amended now to recite a method for training a clinically curated database comprising: 
obtaining, via one or more processors, input data from a patient device associated with a patient, the input data including free text data generated by the patient (Soyao; par. 74 and 67, 90 and 97); 
analyzing, via the one or more processors, the input data to determine whether the input data meets predetermined relevancy criteria (Soyao; par. 61).

Soyao teaches:
comparing, via the one or more processors, the input data to clinical data in a clinically curated database to generate comparison data (Soyao; par. 71, 61, 79), and based on the comparison data, performing, via the one or more processors, at least one of the following curation operations: 
adding the input data to the clinically curated database when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently different from the clinical data (Soyao; par. 61); 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data (Soyao; par. 61); and 
taking no action when it is determined that the input data does not meet predetermined relevancy criteria (Soyao; par. 138).
But, Soyao fails to expressly teach “vectorizing, via the one or more processors, the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data” and “based on the comparison data, performing at least one of: adding or merging the input data or taking no action depending on the similarity/predetermined relevancy criteria”. However, this feature is well known in the art, as evidenced by Higgins.
In particular, Higgins teaches “…the method further comprises receiving at a semantic ontology processor a set of patient specific input data in the form of unstructured data including clinical narratives, written prescriptions, or notes written in free text; processing the unstructured data through a series of steps including filtering the data (for detection and correction of errors), sorting the data, for example through higher order labeling and indexing, to partition the data that can be used for pattern recognition, tokenization of the data, and lexicon verification against a standard collection of medical terms, for example SNOMED CT and ULMS, as defined herein below; converting the data into three dimensional vector space in the form of a three dimensional graph (tri-graph); extracting from the processed patient data a set of clinical variables associated with the psychiatric disorder; applying a pre-trained machine learning algorithm to the set of clinical variables wherein the machine learning algorithm is operative to identify the set of variables and associations that are meaningful for classification; and outputting via the learning machine the most probable classification of the patient-specific unstructured data as a second pattern classification set in the form of a three dimensional graph (tri-graph).” in par. 46. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Higgins with the motivation of outputting most probable classification of the patient-specific data (Higgins; par. 46).


Claim 12 recites the method of claim 11, further comprising analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur (Soyao; par. 97, par. 206-207).

Claim 13 recites the method of claim 12, further comprising executing a mechanism of action to address the adverse event when the risk-assessment value associated with the input data exceeds a predetermined threshold (Soyao; par. 97, 100).

Claim 14 recites the method of claim 13, wherein the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur (Soyao; par. 97, 100).

Claim 15 recites the method of claim 13, wherein the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has occurred or is going to occur and the alert providing instructions to the call center to contact the patient via the patient device (Soyao; par. 97, 100).

Claim 16 recites the method of claim 13, wherein the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event (Soyao; par. 97, 100).

Claim 17 recites the method of claim 11, wherein analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence (Soyao; par. 283).

Claim 18 recites the method of claim 17, wherein the artificial intelligence is supervised by a healthcare professional (Soyao; par. 283).

Claim 19 recites the method of claim 17, wherein the artificial intelligence includes unsupervised machine learning (Soyao; par. 283).

Claim 20 recites the method of claim 11, wherein the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry (Soyao; par. 81, 322).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered. Applicant’s arguments will be addressed in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that the newly added step of “vectorizing the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data” cannot be performed in the mind, and is not an abstract idea. In response, Examiner submits that this newly added feature correspond to an additional element that is merely invoked as a toll to apply instructions of the abstract idea in a particular technological environment. This step is an additional element and not a part of the abstract idea. The claims recite “obtaining input data… and analyzing the input data to determine whether the input data meets the predetermined relevancy criteria”, which correspond to an abstract idea of certain methods of organizing human activity. Claims recite a data processing hardware, which is described in the current specification as a generic computer component (e.g. in par. 80) and the mere nominal recitation of a generic data processing hardware does not take the claim out of the methods of organizing human interactions grouping.
Applicant argues that the current claims are similar to the claims of Example 39 in the Guidance and do not recite a mental process. In response, Examiner submits that the current claims recite “obtaining input data… and analyzing the input data to determine whether the input data meets the predetermined relevancy criteria” using generic computer components. Claims furthermore recite “vectorizing the input data and comparing the vectorized input data to vectorized clinical data in the clinically curated database to generate comparison data” in order to define the comparison data. Vectorizing clinical data in order to compare the obtained data with the clinical data is a well-understood, routine and conventional activity in the field as described in the rejection above. Therefore, unlike the claims of Example 39, the current claims recite an abstract idea of certain methods of organizing human activity and the system uses well-understood, routine and conventional activity of vectorizing data in order to obtain a most probable result. 
Applicant argues that the claimed invention is at least patent eligible because the judicial exception is integrated into a practical application by reciting additional elements that include “performing at least one of the following curation options: adding the input data to the clinically curated database…merging the input data with the clinical data…and taking no action”. Applicant argues that the claims recite a specific manner of curating the clinically curated database “resulting in the clinically curated database 220 being populated with the most relevant result, resulting in improved outcomes for the patient” (current specification, par. 57), therefore the claims provide a solution to an issue in “computer technology” “by using a combination of features to more robustly” train clinically curated database. In response, Examiner submits that, as indicated in the current specification, the claimed steps may provide an improved outcome, however, they do not provide an improvement to the technology nor any improvements to the functioning of the computer itself. 
Applicant argues that the current claims now recite “vectorizing the input data and comparing the vectorized input data to vectorized clinical data…based on the comparison data, perform at least one of adding/merging the input data or taking no action” and this is not a mental process. In response, Examiner submits that, as indicated in the rejection above, this feature is a well-understood, routine and conventional activity in the field, that is merely invoked as a tool to apply instructions and therefore is not sufficient to amount to significantly more than the judicial exception. 

Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626